Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered. 

Response to Arguments
Applicant's arguments filed on 05/17/2022 have been fully considered but they are not persuasive.
In Remarks, pp. 11-13, Applicant contends: 
As such, even in combination with Gamon and Fedorovskaya, Mahmud does not teach determining a presenting a formatting change with an indicator as to how that change will affect a level of interest in general, let alone an indicator that the change will either increase or decrease a level of interest. As such, the combination of references fails to teach or suggest at least "present one or more of the suggested formatting changes to the user for selection via a user interface, the one or more suggested formatting changes are presented with an indicator of a predicted change in level of interest, wherein a predicted change in level of interest is selected from the group comprising: an increase or a decrease," as recited in claim 1.

Examiner’s response:
The relevant claim limitation(s) appear(s) to be 
present one or more of the suggested formatting changes to the user for selection via a user interface, the one or more suggested formatting changes are presented with an indicator of a predicted change in level of interest, wherein a predicted change in level of interest is selected from the group comprising: an increase or a decrease;

As noted in the rejections, Gamon teaches 
(Gamon, [figs 1-2, 6] [pars 7-18] “As such, nuggets having a level of interestingness exceeding some threshold level can be used as the basis to augment content being consumed by the user. … For example, the user might consume content about an actress and her recent and successful TV series. They might then click on a link added or highlighted by the Engagement Predictor to a biography of the actress, where they might find existing links (or links added or highlighted by the Engagement Predictor) to other TV shows that now pique their interest.” [pars 36-46] “augmentation of the arbitrary document 100 or other content being consumed by the user includes, but is not limited to highlighting one or more nuggets in the document, inserting one or more hyperlinks into document, importing content (e.g., related material, ads, etc.) and then displaying that imported content either in the document or in conjunction with the document, etc.”; e.g., “nuggets having a level of interestingness exceeding some threshold level can be used as the basis to augment content being consumed by the user” and “augmentation of the arbitrary document 100 or other content being consumed by the user” may read on “indicator of a predicted [change] in level of interest”.)


and, Fedorovskaya teaches 
 (Fedorovskaya, [fig 10] [pars 134-143] “Another application of the interest level determination method is depicted in FIG. 11, which shows a flow chart of an exemplary method for modifying one or more image elements in an initial digital image 830 to provide a modified digital image having an increased interest level to person of interest 301. … A modify image elements to increase interest level step 835 is used to modify one or more image elements in the initial digital image 830 to provide modified digital image 840 that has an increased interest level to the person of interest 301, relative to the initial digital image 830, as characterized by the interest level function 630. … the display modified digital image step 845 displays the modified digital image 840 on a soft-copy display”; [pars 126-133] “the select candidate digital image(s) step 810 can provide a user interface that can be used to present the candidate digital images having the highest determined interest levels to the person of interest 301 (e.g., on a soft copy display). The user interface can then include user controls to enable the person of interest 301 to select a subset of the presented images, or to accept or reject a proposed set of selected digital image(s) 815.”; e.g., “modified digital image 840 that has an increased interest level to the person of interest 301, relative to the initial digital image 830” may read on “indicator of a predicted change in level of interest”. Note that Gamon teaches “present one or more of the suggested formatting changes to the user [for selection] via a user interface, the one or more suggested formatting changes are presented with an indicator of a predicted [change] in level of interest, wherein a predicted [change] in level of interest is [selected from the group comprising: an increase or a decrease]”.);

In other words, Gamon teaches that a given document is analyzed to get nuggets and the nuggets are augmented (e.g., highlighting, hyperlinks, etc.) based on the estimated level of interestingness. The suggested augmentation is shown to the user (i.e. “present one or more of the suggested formatting changes to the user [for selection] via a user interface”, cf. “highlighting one or more nuggets in the document, inserting one or more hyperlinks into document, importing content (e.g., related material, ads, etc.) and then displaying that imported content either in the document or in conjunction with the document” Note that the bracketed claim language, “[for selection]”, indicates that it has not been taught by Gamon but it is taught by Fedorovskaya afterwards.) and each augmentation indicates that the prediction value is greater than a threshold in a level of interest (i.e. “the one or more suggested formatting changes are presented with an indicator of a predicted [change] in level of interest”, cf. “highlighting one or more nuggets in the document, inserting one or more hyperlinks into document, importing content (e.g., related material, ads, etc.) and then displaying that imported content either in the document or in conjunction with the document” and “nuggets having a level of interestingness exceeding some threshold level can be used as the basis to augment content”; Note that the bracketed claim language, “[change]”, indicates that it has not been taught by Gamon but it is taught by Fedorovskaya afterwards.)
In addition, Fedorovskaya teaches that the user can select suggested formatting changes (i.e. “suggested formatting changes to the user for selection via a user interface”, cf. “enable the person of interest 301 to select a subset of the presented images, or to accept or reject a proposed set of selected digital image(s)”) and the interest level of the modified digital image increases compared to the initial image (i.e. “predicted change in level of interest is selected from the group comprising: an increase or a decrease”, cf. “modify one or more image elements in the initial digital image 830 to provide modified digital image 840 that has an increased interest level to the person of interest 301, relative to the initial digital image”).

Therefore, the applicant’s arguments are not convincing.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities: “wherein a predicted change in level of interest is selected” should read “wherein the predicted change in level of interest is selected” (with emphasis underlined). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 1 recite(s) the limitation “is selected from the group comprising: an increase or a decrease” in 15. However, since the Markush grouping is based on an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), it is unclear what other alternatives are intended to be encompassed by the claim (see MPEP 2173.05(h)). Thus, it appears that the limitation may need to read “is selected from the group consisting of: an increase or a decrease” or something else. For the purposes of examination, “is selected from the group consisting of: an increase or a decrease” is used. Appropriate correction is required. In addition, claim(s) 8, 16 is/are rejected for the same reason.
The term “likely” in claim 5 is a relative term which renders the claim indefinite. The term “likely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In addition, claim(s) 8, 9 is/are rejected for the same reason.
Claims 1, 5, 8-9, 16 each recite limitations that raise issues of indefiniteness as set forth above, and dependent claims 2-4, 6-7, 10-15, 17-20 are rejected at least based on their direct and/or indirect dependency from independent claims. Appropriate explanation and/or amendment is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a system; therefore, it falls into the statutory category of machines.
Step 2A Prong 1: 
The limitations of 
“a general purpose computing device; and 
a computer program comprising program modules executable by the computing device, wherein the computing device is directed by the program modules of the computer program to: 
receive arbitrary user content from a user; 
identify one or more segments of the arbitrary user content; 
apply a machine-learned relevancy model to predict a level of interest for each of the identified one or more segments, each level of interest providing a predicted level of interest of a human audience in a corresponding segment of the identified one or more segments; 
generate a plurality of suggested formatting changes to one or more of the identified segments, each suggested formatting change corresponding to a modification of the predicted level of interest of at least one associated segment of the one or more identified segments; 
present one or more of the suggested formatting changes to the user for selection via a user interface, the one or more suggested formatting changes are presented with an indicator of a predicted change in level of interest, wherein a predicted change in level of interest is selected from the group comprising: an increase or a decrease; 
responsive to receiving a selection of one or more suggested formatting changes from the user via the user interface, apply each selected suggested formatting change to at least one associated segment of the one or more identified segments; 
modify the predicted level of interest of each associated segment of the one or more identified segments to which one or more selected suggested formatting changes were applied; and 
present the user with the modified predicted level of interest of each associated segment of the one or more identified segments to which one or more selected suggested formatting changes were applied”, as drafted, are a machine that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “computing device”, “computer program”, “program modules”, “receive”, “apply”, “present”, “user interface”, nothing in the claim element precludes the step from practically being performed in the mind. 
For example, but for the “computing device”, “computer program”, “program modules”, “receive”, “apply”, “present”, “user interface” languages, the limitations in the context of this claim encompass the user mentally thinking with a physical aid (e.g., pencil and paper) of getting content from a user; identifying user content segments; predicting a level of interest for each segment; suggesting possible formatting to increase the level of interest; show the formatting changes to the user for selection; based on the selection, applying the formatting change; increasing the level of interest; show the increased level of interest to the user.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. 
In particular, the claim recites an additional element – using a device and a user interface to process/display data. The device and the user interface in each step are recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of processing/displaying data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
In particular, the claim recites an additional elements – the act of receiving data. The claim is adding an insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g). The act of receiving data is recited at a high-level of generality (i.e., as a generic act of receiving performing a generic act function of receiving data) such that it amounts no more than a mere act to apply the exception using a generic act of receiving. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
In particular, the claim recites an additional element – the act of applying data. The claim is adding an insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g). The act of applying data is recited at a high-level of generality (i.e., as a generic act of applying performing a generic act function of applying data) such that it amounts no more than a mere act to apply the exception using a generic act of applying. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
In particular, the claim recites an additional elements – the act of presenting data. The claim is adding an insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g). The act of presenting data is recited at a high-level of generality (i.e., as a generic act of presenting performing a generic act function of presenting data) such that it amounts no more than a mere act to apply the exception using a generic act of presenting. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using a generic computer to perform each step amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The claim is appending a well-understood, routine, conventional activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d)(II) – “Receiving or transmitting data over a network, e.g., using the Internet to gather data” is Well-Understood, Routine, and Conventional Activity (MPEP 2106.05(d)). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the act of receiving/transmitting data amounts to no more than a mere act to apply the exception using a generic act of receiving/transmitting. A mere act to apply an exception using a generic act of receiving/transmitting cannot provide an inventive concept. The claim is not patent eligible.
The claim is appending a Mere Instructions To Apply An Exception activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(f). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the act of applying data amounts to no more than a mere act to apply the exception using a generic act of applying. A mere act to apply an exception using a generic act of applying cannot provide an inventive concept. The claim is not patent eligible.
In addition, the claim is appending a well-understood, routine, conventional activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d)(II) – “Presenting offers and gathering statistics” is Well-Understood, Routine, and Conventional Activity (MPEP 2106.05(d)). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the act of presenting data amounts to no more than a mere act to apply the exception using a generic act of presenting. A mere act to apply an exception using a generic act of presenting cannot provide an inventive concept. The claim is not patent eligible.

Similarly, Claim(s) 8, 16 is/are rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Regarding claim 2
Claim 2 is rejected under 35 U.S.C. 101 because it only modifies the abstract idea by applying a machine learning to user content and interest indicators, which also does not add significantly more or provide a specific application of the judicial exception.

Similarly, Claim(s) 15 is/are rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Regarding claim 3
Claim 3 is rejected under 35 U.S.C. 101 because it only modifies the abstract idea by applying a machine learning to other formatting information, which also does not add significantly more or provide a specific application of the judicial exception.

Regarding claim 4
Claim 4 is rejected under 35 U.S.C. 101 because it only modifies the abstract idea by generating suggested formatting changes from observed examples, which also does not add significantly more or provide a specific application of the judicial exception.

Similarly, Claim(s) 14 is/are rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Regarding claim 5
Claim 5 is rejected under 35 U.S.C. 101 because it only modifies the abstract idea by predicting user content understanding, which also does not add significantly more or provide a specific application of the judicial exception.

Regarding claim 6
Claim 6 is rejected under 35 U.S.C. 101 because it only modifies the abstract idea by a combination of different types of user content, which also does not add significantly more or provide a specific application of the judicial exception.

Regarding claim 7
Claim 7 is rejected under 35 U.S.C. 101 because it only modifies the abstract idea by limiting suggested formatting changes based on user intent, which also does not add significantly more or provide a specific application of the judicial exception.

Regarding claim 9
The claim is rejected under 35 U.S.C. 101 because it only modifies the abstract idea by modifying the user content understanding prediction based on the suggested formatting change, which also does not add significantly more or provide a specific application of the judicial exception.

Regarding claim 10
The claim is rejected under 35 U.S.C. 101 because it only modifies the abstract idea by predicting user interest level based on a machine-learned relevancy model, which also does not add significantly more or provide a specific application of the judicial exception.

Regarding claim 11
The claim is rejected under 35 U.S.C. 101 because it only modifies the abstract idea by modifying the user interest level prediction based on the suggested formatting change, which also does not add significantly more or provide a specific application of the judicial exception.

Regarding claim 12
The claim is rejected under 35 U.S.C. 101 because it only modifies the abstract idea by reformatting the user content based on the automatic application of suggested formatting changes, which also does not add significantly more or provide a specific application of the judicial exception.

Regarding claim 13
The claim is rejected under 35 U.S.C. 101 because it only modifies the abstract idea by presenting a presentation of the reformatted user content, which also does not add significantly more or provide a specific application of the judicial exception.

Regarding claim 17
The claim is rejected under 35 U.S.C. 101 because it only modifies the abstract idea by selecting suggested formatting changes and applying them to the user content, which also does not add significantly more or provide a specific application of the judicial exception.

Regarding claim 18
The claim is rejected under 35 U.S.C. 101 because it only modifies the abstract idea by presenting a presentation of the modified user content, which also does not add significantly more or provide a specific application of the judicial exception.

Regarding claim 19
The claim is rejected under 35 U.S.C. 101 because it only modifies the abstract idea by generating observed examples of formatting data, which also does not add significantly more or provide a specific application of the judicial exception.

Regarding claim 20
The claim is rejected under 35 U.S.C. 101 because it only modifies the abstract idea by generating suggested formatting changes from observed example, which also does not add significantly more or provide a specific application of the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gamon et al. (US 2015/0213361 A1) in view of Fedorovskaya et al. (US 2014/0003737 A1), further in view of Mahmud et al. (US 2016/0085758 A1).

Regarding claim 1, 
Gamon teaches
A system, comprising: 
a general purpose computing device ([fig 7]); and 
a computer program comprising program modules executable by the computing device, wherein the computing device is directed by the program modules of the computer program to 
(Gamon, [fig 7]); 

receive arbitrary user content from a user 
(Gamon, [figs 1-2, 6] #100 “Arbitrary Document or Content being Consumed by User”; see also [pars 36-46]); 

identify one or more segments of the arbitrary user content 
(Gamon, [figs 5-6]; [pars 68-70] “the Engagement Predictor uses any of a number of existing Named Entity Recognition (NER) techniques to extract potential or candidate nuggets from arbitrary documents. … Note that the Engagement Predictor can also consider one or more specified subsets (or combinations of subsets) of document content for inclusion in the list or set of candidate nuggets. For example, the Engagement Predictor can be set to consider only hyperlinks as a subset of nuggets, only proper names as a subset of nuggets, only place names as a subset of nuggets, only images as a subset of nuggets, etc., or any combination of such subsets”; “potential or candidate nuggets” read on “segments”.); 

apply a machine-learned relevancy model to predict a level of interest for each of the identified one or more segments, each level of interest providing a predicted level of interest of a human audience in a corresponding segment of the identified one or more segments 
(Gamon, [figs 1-2, 6] [pars 28-30] “In general, an “Engagement Predictor,” as described herein, provides various techniques for predicting whether things and concepts (e.g., words, names, dates, places, topics, images, etc.) in the content of arbitrary source documents (e.g., text, documents, spreadsheets, images, etc.) being consumed by the user will be sufficiently engaging or interesting to a user that the user is likely to investigate or follow links to related things or content.” [pars 36-46] “As noted above, every word, phrase, sentence, image, hyperlink, or any other element of any content can be considered as a candidate nugget for purposes of determining whether that nugget will be of interest to the user. … The nugget scoring module then uses either or both the previously trained topic model (M1) and the transition model (M2) to compute interestingness scores for each of the candidate nuggets.”; “nuggets” read on “segments”. In addition, “user” reads on “human audience”. Furthermore, “Engagement Predictor” reads on “machine-learned relevancy model”. Moreover, “interestingness scores” reads on “level of interest”.); 

(Note: Hereinafter, if a limitation has brackets (i.e. [·]) around claim languages, the bracketed claim languages indicate that they have not been taught yet by the current prior art reference but they will be taught by another prior art reference afterwards.)

generate a plurality of suggested formatting changes to one or more of the identified segments, each suggested formatting change corresponding to [a modification of] the predicted level of interest of at least one associated segment of the one or more identified segments 
(Gamon, [figs 2, 5-6]; [pars 36-46] “The nugget scoring module then uses either or both the previously trained topic model (M1) and the transition model (M2) to compute interestingness scores for each of the candidate nuggets. … augmentation of the arbitrary document 100 or other content being consumed by the user includes, but is not limited to highlighting one or more nuggets in the document, inserting one or more hyperlinks into document, importing content (e.g., related material, ads, etc.) and then displaying that imported content either in the document or in conjunction with the document, etc.”; see also [pars 14-15]; “compute interestingness scores for each of the candidate nuggets” reads on “predicted level of interest of at least one associated segment of the one or more identified segments”.); 

present one or more of the suggested formatting changes to the user [for selection] via a user interface, the one or more suggested formatting changes are presented with an indicator of a predicted [change] in level of interest, wherein a predicted [change] in level of interest is [selected from the group comprising: an increase or a decrease];
(Gamon, [figs 1-2, 6] [pars 7-18] “As such, nuggets having a level of interestingness exceeding some threshold level can be used as the basis to augment content being consumed by the user. … For example, the user might consume content about an actress and her recent and successful TV series. They might then click on a link added or highlighted by the Engagement Predictor to a biography of the actress, where they might find existing links (or links added or highlighted by the Engagement Predictor) to other TV shows that now pique their interest.” [pars 36-46] “augmentation of the arbitrary document 100 or other content being consumed by the user includes, but is not limited to highlighting one or more nuggets in the document, inserting one or more hyperlinks into document, importing content (e.g., related material, ads, etc.) and then displaying that imported content either in the document or in conjunction with the document, etc.”; e.g., “nuggets having a level of interestingness exceeding some threshold level can be used as the basis to augment content being consumed by the user” and “augmentation of the arbitrary document 100 or other content being consumed by the user” may read on “indicator of a predicted [change] in level of interest”.)

[responsive to receiving a selection of] one or more suggested formatting changes [from] the user via the user interface, apply each selected suggested formatting change to at least one associated segment of the one or more identified segments 
(Gamon, [figs 1-2, 6]; [pars 7-18] and [pars 36-46] as cited above; “augmentation of the arbitrary document 100 or other content being consumed by the user includes, but is not limited to highlighting one or more nuggets in the document, inserting one or more hyperlinks into document, importing content (e.g., related material, ads, etc.) and then displaying that imported content either in the document or in conjunction with the document” reads on “one or more suggested formatting changes [from] the user via the user interface” and “apply each selected suggested formatting change to at least one associated segment of the one or more identified segments”.); 

[modify] the predicted level of interest of each associated segment of the one or more identified segments to which one or more selected suggested formatting changes were applied 
(Gamon, [figs 2, 5-6]; [pars 36-46] “The nugget scoring module then uses either or both the previously trained topic model (M1) and the transition model (M2) to compute interestingness scores for each of the candidate nuggets. … augmentation of the arbitrary document 100 or other content being consumed by the user includes, but is not limited to highlighting one or more nuggets in the document, inserting one or more hyperlinks into document, importing content (e.g., related material, ads, etc.) and then displaying that imported content either in the document or in conjunction with the document, etc.”; see also [pars 14-15]; “compute interestingness scores for each of the candidate nuggets” reads on “predicted level of interest of each associated segment of the one or more identified segments”.);

[present the user with the modified] predicted level of interest of each associated segment of the one or more identified segments to which one or more selected suggested formatting changes were applied 
(Gamon, [figs 1-2, 6]; [pars 7-18] “As such, nuggets having a level of interestingness exceeding some threshold level can be used as the basis to augment content being consumed by the user. … For example, the user might consume content about an actress and her recent and successful TV series. They might then click on a link added or highlighted by the Engagement Predictor to a biography of the actress, where they might find existing links (or links added or highlighted by the Engagement Predictor) to other TV shows that now pique their interest.”; [pars 36-46] “The nugget scoring module then uses either or both the previously trained topic model (M1) and the transition model (M2) to compute interestingness scores for each of the candidate nuggets. … augmentation of the arbitrary document 100 or other content being consumed by the user includes, but is not limited to highlighting one or more nuggets in the document, inserting one or more hyperlinks into document, importing content (e.g., related material, ads, etc.) and then displaying that imported content either in the document or in conjunction with the document, etc.”; “compute interestingness scores for each of the candidate nuggets” reads on “predicted level of interest of each associated segment of the one or more identified segments”.);

However, Gamon does not teach
a modification of the predicted level of interest of at least one associated segment of the one or more identified segments;
present one or more of the suggested formatting changes to the user for selection via a user interface, the one or more suggested formatting changes are presented with an indicator of a predicted change in level of interest, wherein a predicted change in level of interest is selected from the group comprising: an increase or a decrease;
responsive to receiving a selection of one or more suggested formatting changes from the user via the user interface, apply each selected suggested formatting change to at least one associated segment of the one or more identified segments; 
modify the predicted level of interest of each associated segment of the one or more identified segments to which one or more selected suggested formatting changes were applied; and
present the user with the modified predicted level of interest of each associated segment of the one or more identified segments to which one or more selected suggested formatting changes were applied.

(Note: Hereinafter, if a limitation has one or more underlines, the one or more underlined claim languages indicate that they have not been taught yet, while the one or more non-underlined claim languages indicate that they have been taught already.)

Fedorovskaya teaches
a modification of the predicted level of interest of at least one associated segment of the one or more identified segments 
(Fedorovskaya, [figs 11-12]; [pars 53-77] “the interest level 260 can be estimated with an alternate version of Eq. (3) where the friends familiarity scores (FFS), relatives familiarity scores (RFS), or other appropriate familiarity Scores (e.g., celebrity familiarity scores) are broken out separately from the personal familiarity score 240 (PFS).”; see also [par 123] “An aesthetic response weighting factor WAE can be used to modify estimates of interest level 260 for such circumstances.”; [pars 134-143] “Another application of the interest level determination method is depicted in FIG. 11, which shows a flow chart of an exemplary method for modifying one or more image elements in an initial digital image 830 to provide a modified digital image having an increased interest level to person of interest 301. … A modify image elements to increase interest level step 835 is used to modify one or more image elements in the initial digital image 830 to provide modified digital image 840 that has an increased interest level to the person of interest 301, relative to the initial digital image 830, as characterized by the interest level function 630.”; “increased interest level” reads on “modification of the predicted level of interest”.); and 

present one or more of the suggested formatting changes to the user for selection via a user interface, the one or more suggested formatting changes are presented with an indicator of a predicted change in level of interest, wherein a predicted change in level of interest is selected from the group comprising: an increase or a decrease;
(Fedorovskaya, [fig 10] [pars 134-143] “Another application of the interest level determination method is depicted in FIG. 11, which shows a flow chart of an exemplary method for modifying one or more image elements in an initial digital image 830 to provide a modified digital image having an increased interest level to person of interest 301. … A modify image elements to increase interest level step 835 is used to modify one or more image elements in the initial digital image 830 to provide modified digital image 840 that has an increased interest level to the person of interest 301, relative to the initial digital image 830, as characterized by the interest level function 630. … the display modified digital image step 845 displays the modified digital image 840 on a soft-copy display”; [pars 126-133] “the select candidate digital image(s) step 810 can provide a user interface that can be used to present the candidate digital images having the highest determined interest levels to the person of interest 301 (e.g., on a soft copy display). The user interface can then include user controls to enable the person of interest 301 to select a subset of the presented images, or to accept or reject a proposed set of selected digital image(s) 815.”; e.g., “modified digital image 840 that has an increased interest level to the person of interest 301, relative to the initial digital image 830” may read on “indicator of a predicted change in level of interest”. Note that Gamon teaches “present one or more of the suggested formatting changes to the user [for selection] via a user interface, the one or more suggested formatting changes are presented with an indicator of a predicted [change] in level of interest, wherein a predicted [change] in level of interest is [selected from the group comprising: an increase or a decrease]”.);

responsive to receiving a selection of one or more suggested formatting changes from the user via the user interface, apply each selected suggested formatting change to at least one associated segment of the one or more identified segments 
(Fedorovskaya, [fig 10]; [pars 134-143] as cited above; [pars 126-133] “the select candidate digital image(s) step 810 can provide a user interface that can be used to present the candidate digital images having the highest determined interest levels to the person of interest 301 (e.g., on a soft copy display). The user interface can then include user controls to enable the person of interest 301 to select a subset of the presented images, or to accept or reject a proposed set of selected digital image(s) 815. Once the set of selected digital image(s) 815 have been determined, a display selected digital image(s) step 820 is then used to display the selected digital image(s) 815 to the person of interest 301. In a preferred embodiment, the display selected digital image(s) step 820 displays the selected digital image(s) 815 on a soft-copy display. For example, the selected digital image(s) step 820 can be displayed to the user as a digital slideshow, used in an advertisement (e.g., on an internet page or on a digital billboard), or presented to the user using an appropriate user interface as suggested images for use in forming a photographic product (e.g., a photographic enlargement, a photo collage, a photo calendar, a photo book, a photo T-shirt or a digital slideshow DVD).”; Note that Gamon teaches “one or more suggested formatting changes [from] the user via the user interface, apply each selected suggested formatting change to at least one associated segment of the one or more identified segments.”); 

modify the predicted level of interest of each associated segment of the one or more identified segments to which one or more selected suggested formatting changes were applied 
(Fedorovskaya, [figs 11-12]; [pars 53-77] “the interest level 260 can be estimated with an alternate version of Eq. (3) where the friends familiarity scores (FFS), relatives familiarity scores (RFS), or other appropriate familiarity Scores (e.g., celebrity familiarity scores) are broken out separately from the personal familiarity score 240 (PFS).”; see also [par 123] “An aesthetic response weighting factor WAE can be used to modify estimates of interest level 260 for such circumstances.”; [pars 134-143] “Another application of the interest level determination method is depicted in FIG. 11, which shows a flow chart of an exemplary method for modifying one or more image elements in an initial digital image 830 to provide a modified digital image having an increased interest level to person of interest 301. … A modify image elements to increase interest level step 835 is used to modify one or more image elements in the initial digital image 830 to provide modified digital image 840 that has an increased interest level to the person of interest 301, relative to the initial digital image 830, as characterized by the interest level function 630.”; “increased interest level” reads on “modify the predicted level of interest”.); and

… the modified predicted level of interest of each associated segment of the one or more identified segments to which one or more selected suggested formatting changes were applied 
(Fedorovskaya, [figs 11-12]; [pars 53-77] and [pars 134-143] as cited above, see also [par 123]; “increased interest level” reads on “the modified predicted level of interest”.).

Gamon and Fedorovskaya are all in the same field of endeavor of processing input signal with the content management system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content management system of Gamon with the modification of the predicted interest level of Fedorovskaya. 
Doing so would lead to automatically modifying the user content to increase the interest level to a particular person without the need for any user intervention. 
(Fedorovskaya, pars 134-143 and pars 20-26 “This invention has the advantage that an initial digital image can be automatically modified to increase the interest level to a particular person without the need for any user intervention”).

However, Gamon and Fedorovskaya do not teach
present the user with the modified predicted level of interest of each associated segment of the one or more identified segments to which one or more selected suggested formatting changes were applied.

Mahmud teaches
present the user with the modified predicted level of interest of each associated segment of the one or more identified segments to which one or more selected suggested formatting changes were applied 
(Mahmud, [figs 7-10]; [pars 27-42] “Substantial amounts of data (e.g., data files such as documents, emails, images, code, and other content, etc.) may be available to users in an enterprise. … For example, each knowledge unit may correspond to a portion of a data file (e.g., a section of a document) or to an entire data file (e.g., an entire document, an image, etc.).”; [pars 92-108] “As shown in FIG. 9, user interests can be modeled based on the user's activity. For example, the knowledge automation system may determine a user’s interest based on topics, categories, and/or key terms associated with knowledge elements that the user has consumed, and/or authors or knowledge publishers that are regularly followed by the user. For example, if the user accesses and views knowledge packs published by a certain knowledge publisher, the user model will reflect an interest in that publisher. Similarly, interests may be modeled based on categories of content. For example, if the user frequently accesses and consumes knowledge packs in the engineering category, then the user model will reflect an interest in engineering material.”; Note that Gamon and Fedorovskaya teach “the modified predicted level of interest of each associated segment of the one or more identified segments to which one or more selected suggested formatting changes were applied”.);

Gamon, Fedorovskaya and Mahmud are all in the same field of endeavor of processing input signal with the content management system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content management system of Gamon and Mahmud with the presentation of the predicted interest level of Mahmud. Doing so would lead to displaying the modified predicted level of interest on the fly by modifying the level of interest based on the user’s interactions with contents (Mahmud, pars 92-108).

Regarding claim 2, 
Gamon, Fedorovskaya and Mahmud teach claim 1.
Gamon further teaches
receive a plurality of user content examples ([figs 1, 3-6]; [pars 36-46] “The aforementioned transition modeling module 130 generally operates to construct a “transition model” (also referred to herein as model “M2) by using various machine learning techniques to train on features (see Section 2.4.2) extracted from the content 140 of large samples of source and destination documents as well as web browser log data 150 (e.g., click data, search logs, etc.) that is joined against the source and destination documents to capture instances where a user transitioned from one document or page to another in the training data. The transition modeling module 130 also trains on latent semantic topic distributions derived by the topic modeling module 160 from the content 140 of large samples of source and destination documents.”); 

parse the user content examples to identify one or more segments of the user content examples ([pars 76-95] “these interesting nuggets can be any content on a page or document, including, but not limited to words, images, audio, etc. Further, automatic identification of such nuggets is accomplished by parsing the document to identify words (including phrases, sentences, topics, etc.), images, audio, etc. As such, considering the case of anchors on a page (or other document) for purposes of explanation, the set of candidate nuggets for that page (or other document) is simply the set of anchor texts on a source page (or other document).”); 

receive any combination of implicit … indicators of interest associated with each of the one or more segments of the user content examples ([figs 1, 3-6]; [pars 7-18] “For example, the user might issue a query to a search engine, consult a printed reference such as a dictionary, consult with friends over a social network, or (in web content consumption) click on an anchor (i.e., a hyperlink) on the current page or document. All these observable user actions can be used as contextual indications that the user shows interest in the given nugget.” [pars 36-46] “The aforementioned transition modeling module 130 generally operates to construct a “transition model” (also referred to herein as model “M2) by using various machine learning techniques to train on features (see Section 2.4.2) extracted from the content 140 of large samples of source and destination documents as well as web browser log data 150 (e.g., click data, search logs, etc.) that is joined against the source and destination documents to capture instances where a user transitioned from one document or page to another in the training data. The transition modeling module 130 also trains on latent semantic topic distributions derived by the topic modeling module 160 from the content 140 of large samples of source and destination documents.”; [pars 76-95] “these interesting nuggets can be any content on a page or document, including, but not limited to words, images, audio, etc. Further, automatic identification of such nuggets is accomplished by parsing the document to identify words (including phrases, sentences, topics, etc.), images, audio, etc. As such, considering the case of anchors on a page (or other document) for purposes of explanation, the set of candidate nuggets for that page (or other document) is simply the set of anchor texts on a source page (or other document).”; “click data, search logs” read on “implicit … indicators”.); and 

apply a machine-learning technique to the segments of the user content examples and the associated indicators of interest to generate the relevancy model ([figs 1, 3-6]; [pars 36-46] “The aforementioned transition modeling module 130 generally operates to construct a “transition model” (also referred to herein as model “M2) by using various machine learning techniques to train on features (see Section 2.4.2) extracted from the content 140 of large samples of source and destination documents as well as web browser log data 150 (e.g., click data, search logs, etc.) that is joined against the source and destination documents to capture instances where a user transitioned from one document or page to another in the training data. The transition modeling module 130 also trains on latent semantic topic distributions derived by the topic modeling module 160 from the content 140 of large samples of source and destination documents.”; [pars 76-95] “these interesting nuggets can be any content on a page or document, including, but not limited to words, images, audio, etc. Further, automatic identification of such nuggets is accomplished by parsing the document to identify words (including phrases, sentences, topics, etc.), images, audio, etc. As such, considering the case of anchors on a page (or other document) for purposes of explanation, the set of candidate nuggets for that page (or other document) is simply the set of anchor texts on a source page (or other document).”);

Fedorovskaya further teaches
receive any combination of implicit and explicit indicators of interest associated with each of the segments of the user content examples ([pars 5-17] “An online photo-enthusiast community, Flickr, for example, introduced the selection of the most interesting images for any point in time, wherein the “interestingness” is determined by considering several aspects associated with images including "click” statistics, the presence/absence of comments, favorite tags, and who made them.”; “‘click’ statistics, the presence/absence of comments, favorite tags, and who made them” reads on “any combination of implicit and explicit indicators of interest”.).

Gamon, Fedorovskaya and Mahmud are all in the same field of endeavor of processing input signal with the content management system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content management system of Gamon, Fedorovskaya and Mahmud with the explicit indicators of Fedorovskaya. 
Doing so would lead to accurately estimating the level of interest by combining several aspects associated with content (Fedorovskaya, pars 5-17).

Regarding claim 3, 
Gamon, Fedorovskaya and Mahmud teach claim 2.
Gamon further teaches
automatically identify … information associated with each segment of the user content examples ([figs 3-5]; [pars 47-52] “the JTT model 410 uses a generative model of the source and destination documents 140 to automatically learn a specified number of latent semantic topics from those documents whether or not those documents include any topical or categorization information. The result of this modeling process is the aforementioned set of topic distributions 330 that are then used to form the aforementioned topic model 420.”; see also [pars 96-131]); and 

further applying the machine-learning technique to the … information to generate the relevancy model ([figs 3-5]; [pars 47-52] “the JTT model 410 uses a generative model of the source and destination documents 140 to automatically learn a specified number of latent semantic topics from those documents whether or not those documents include any topical or categorization information. The result of this modeling process is the aforementioned set of topic distributions 330 that are then used to form the aforementioned topic model 420.”; see also [pars 96-131]).

Fedorovskaya further teaches
formatting information associated with each segment of the user content examples; formatting information ([figs 2 and 6]; [pars 53-77] “a determine scene contexts step 211 is used to determine image contexts data 212 providing an indication of one or more scene contexts for the digital image 201. The scene contexts can include information about the surroundings, environment or venue in which the image was captured. … The scene context can also include information about an event or activity associated with the scene (e.g. birthday party, graduation ceremony, worship service, baseball game). The scene context can also include other types of information associated with the context of the digital image 201. Such as the season (e.g., winter) or time of day (e.g., Sunset). The scene contexts can also include scene classifications determined using any scene classification algorithm known in the art. … The image persons data 234 can be pixel data, features generated from the pixel data, facial models (e.g. an active shape model) generated from the pixel data, metadata or tags associated with the detected faces 232, face recognition data for the detected faces 232 (i.e., the identities of the persons depicted by the detected faces 232), or any other features calculated from any combination of the above.; “image contexts data” and “image persons data” read on “formatting information” since they are used for image formatting.). 

The combination of Gamon, Fedorovskaya and Mahmud is combinable with Fedorovskaya for the same rationale as set forth above with respect to claim 1.

Regarding claim 4, 
Gamon, Fedorovskaya and Mahmud teach claim 1.
Gamon further teaches
generate the plurality of suggested formatting changes from the set of … examples of formatting data ([figs 2, 5-6]; [pars 36-46] “The nugget scoring module then uses either or both the previously trained topic model (M1) and the transition model (M2) to compute interestingness scores for each of the candidate nuggets. … augmentation of the arbitrary document 100 or other content being consumed by the user includes, but is not limited to highlighting one or more nuggets in the document, inserting one or more hyperlinks into document, importing content (e.g., related material, ads, etc.) and then displaying that imported content either in the document or in conjunction with the document, etc.”; see also [pars 14-15]).

Fedorovskaya further teaches
generate a set of observed examples of formatting data from a plurality of user content examples ([figs 10-12]; [pars 151-170] “It is desirable to present an advertisement that will have a high level of interest to persons that are positioned to view the advertisement. Various embodiments of the present invention can be used to accomplish this purpose. In one embodiment, a set of advertisements are prepared, each one including an advertising image with a different depicted person 985. The depicted persons 985 in the set of advertisements can include models (including celebrities or strangers) having a variety of different appearance attributes (e.g., gender, skin color, facial shape, nose shape, mouth shape, eye color/shape, hair color/style, clothing styles, jewelry styles and body art). The set of advertising images can be used as the candidate digital images 805 and the person 970 can be used as the person of interest 301 in the embodiment depicted in FIG 10. … The select candidate digital image(s) step 810 (FIG. 10) can then provide a selected digital image 815 (FIG. 10) corresponding to the advertisement that will have a greater level of interest to the person 970.”; “set of advertising images” reads on “a set of observed examples”.); and

generate the plurality of suggested formatting changes from the set of observed examples of formatting data ([figs 10-12]; [pars 151-170] “It is desirable to present an advertisement that will have a high level of interest to persons that are positioned to view the advertisement. Various embodiments of the present invention can be used to accomplish this purpose. In one embodiment, a set of advertisements are prepared, each one including an advertising image with a different depicted person 985. The depicted persons 985 in the set of advertisements can include models (including celebrities or strangers) having a variety of different appearance attributes (e.g., gender, skin color, facial shape, nose shape, mouth shape, eye color/shape, hair color/style, clothing styles, jewelry styles and body art). The set of advertising images can be used as the candidate digital images 805 and the person 970 can be used as the person of interest 301 in the embodiment depicted in FIG 10. … The select candidate digital image(s) step 810 (FIG. 10) can then provide a selected digital image 815 (FIG. 10) corresponding to the advertisement that will have a greater level of interest to the person 970. … the displayed digital image 980 can be selected to have a high interest level to both the person 970 and the additional person 975 by including one depicted person 985 having an appearance that is similar to the person 970 and a second depicted person 985 having an appearance that is similar to the additional person 975.”; “set of advertising images” reads on “a set of observed examples”. In addition, “displayed digital image” reads on “suggested formatting changes”. Note that Gamon teaches “generate the plurality of suggested formatting changes”.).

The combination of Gamon, Fedorovskaya and Mahmud is combinable with Fedorovskaya for the same rationale as set forth above with respect to claim 1.
Regarding claim 6, 
Gamon, Fedorovskaya and Mahmud teach
Gamon further teaches
the arbitrary user content includes any combination of text-based content, image-based content, chart-based content, video-based content, and speech-based content ([fig]; [pars 7-18] “In general, an “Engagement Predictor, as described herein, provides various techniques for predicting whether things and concepts automatically identified in the content of arbitrary documents (e.g., text, documents, spreadsheets, images, etc.) will be sufficiently engaging or interesting to a user that the user is likely to investigate or follow links to related things or content.”).

Regarding claim 16, 
Gamon teaches
A computer-implemented process comprising using a computer to perform process actions for ([fig 7]): 

receiving user content from a user 
(Gamon, [figs 1-2, 6] #100 “Arbitrary Document or Content being Consumed by User”; see also [pars 36-46]);

identifying one or more segments of the user content 
(Gamon, [figs 5-6]; [pars 68-70] “the Engagement Predictor uses any of a number of existing Named Entity Recognition (NER) techniques to extract potential or candidate nuggets from arbitrary documents. … Note that the Engagement Predictor can also consider one or more specified subsets (or combinations of subsets) of document content for inclusion in the list or set of candidate nuggets. For example, the Engagement Predictor can be set to consider only hyperlinks as a subset of nuggets, only proper names as a subset of nuggets, only place names as a subset of nuggets, only images as a subset of nuggets, etc., or any combination of such subsets”; “potential or candidate nuggets” read on “segments”.);

applying a machine-learned relevancy model to predict a level of interest for each of the one or more identified segments, each level of interest providing a predicted level of interest of a human audience in a corresponding segment of the one or more identified segments 
(Gamon, [figs 1-2, 6]; [pars 28-30] “In general, an “Engagement Predictor,” as described herein, provides various techniques for predicting whether things and concepts (e.g., words, names, dates, places, topics, images, etc.) in the content of arbitrary source documents (e.g., text, documents, spreadsheets, images, etc.) being consumed by the user will be sufficiently engaging or interesting to a user that the user is likely to investigate or follow links to related things or content.”; [pars 36-46] “As noted above, every word, phrase, sentence, image, hyperlink, or any other element of any content can be considered as a candidate nugget for purposes of determining whether that nugget will be of interest to the user. … The nugget scoring module then uses either or both the previously trained topic model (M1) and the transition model (M2) to compute interestingness scores for each of the candidate nuggets.”; “nuggets” read on “segments”. In addition, “user” reads on “human audience”. “Engagement Predictor” reads on “machine-learned relevancy model”.); 

… the predicted level of interest for each of the one or more identified segments 
(Gamon, [figs 1-2, 6]; [pars 36-46] “As noted above, every word, phrase, sentence, image, hyperlink, or any other element of any content can be considered as a candidate nugget for purposes of determining whether that nugget will be of interest to the user. … The nugget scoring module then uses either or both the previously trained topic model (M1) and the transition model (M2) to compute interestingness scores for each of the candidate nuggets.”; “nuggets” read on “segments”.);

generating and presenting to the user, via a user interface, a plurality of suggested formatting changes to at least one of the one or more identified segments, each suggested formatting change corresponding to [a modification of] the predicted level of interest of at least one associated segment of the one or more identified segments, wherein the plurality of suggested formatting changes are associated with one or more predicted [changes] in levels of interest, the one or more predicted [changes] in levels of interest being [selected from the group comprising: an increase] level of interest [or a decrease] level of interest; 
(Gamon, [figs 1-2, 5-6]; [pars 36-46] “The nugget scoring module then uses either or both the previously trained topic model (M1) and the transition model (M2) to compute interestingness scores for each of the candidate nuggets. … augmentation of the arbitrary document 100 or other content being consumed by the user includes, but is not limited to highlighting one or more nuggets in the document, inserting one or more hyperlinks into document, importing content (e.g., related material, ads, etc.) and then displaying that imported content either in the document or in conjunction with the document, etc.”; see also [pars 14-15]; [pars 7-18] “As such, nuggets having a level of interestingness exceeding some threshold level can be used as the basis to augment content being consumed by the user. … For example, the user might consume content about an actress and her recent and successful TV series. They might then click on a link added or highlighted by the Engagement Predictor to a biography of the actress, where they might find existing links (or links added or highlighted by the Engagement Predictor) to other TV shows that now pique their interest.”; “compute interestingness scores for each of the candidate nuggets” reads on “predicted level of interest of at least one associated segment of the one or more of the identified segments”. e.g., “nuggets having a level of interestingness exceeding some threshold level can be used as the basis to augment content being consumed by the user” and “augmentation of the arbitrary document 100 or other content being consumed by the user” may read on “suggested formatting changes are associated with one or more predicted [changes] in levels of interest”.)

… one or more suggested formatting changes [from] the user via the user interface, applying each selected suggested formatting change to at least one associated segment of the one or more identified segments 
(Gamon, [figs 1-2, 6]; [pars 7-18] and [pars 36-46] as cited above; “augmentation of the arbitrary document 100 or other content being consumed by the user includes, but is not limited to highlighting one or more nuggets in the document, inserting one or more hyperlinks into document, importing content (e.g., related material, ads, etc.) and then displaying that imported content either in the document or in conjunction with the document” reads on “one or more suggested formatting changes [from] the user via the user interface” and “applying each selected suggested formatting change to at least one associated segment of the one or more identified segments”.); and 

… the predicted level of interest of each associated segment of the one or more identified segments to which one or more selected suggested formatting changes were applied 
(Gamon, [figs 2, 5-6]; [pars 36-46] “The nugget scoring module then uses either or both the previously trained topic model (M1) and the transition model (M2) to compute interestingness scores for each of the candidate nuggets. … augmentation of the arbitrary document 100 or other content being consumed by the user includes, but is not limited to highlighting one or more nuggets in the document, inserting one or more hyperlinks into document, importing content (e.g., related material, ads, etc.) and then displaying that imported content either in the document or in conjunction with the document, etc.”; see also [pars 14-15]; “compute interestingness scores for each of the candidate nuggets” reads on “predicted level of interest of each associated segment of the one or more identified segments”.);

… predicted level of interest of each associated segment of the one or more identified segments to which one or more selected suggested formatting changes were applied 
(Gamon, [figs 1-2, 6]; [pars 7-18] “As such, nuggets having a level of interestingness exceeding some threshold level can be used as the basis to augment content being consumed by the user. … For example, the user might consume content about an actress and her recent and successful TV series. They might then click on a link added or highlighted by the Engagement Predictor to a biography of the actress, where they might find existing links (or links added or highlighted by the Engagement Predictor) to other TV shows that now pique their interest.”; [pars 36-46] “The nugget scoring module then uses either or both the previously trained topic model (M1) and the transition model (M2) to compute interestingness scores for each of the candidate nuggets. … augmentation of the arbitrary document 100 or other content being consumed by the user includes, but is not limited to highlighting one or more nuggets in the document, inserting one or more hyperlinks into document, importing content (e.g., related material, ads, etc.) and then displaying that imported content either in the document or in conjunction with the document, etc.”; “compute interestingness scores for each of the candidate nuggets” reads on “predicted level of interest of each associated segment of the one or more identified segments”.);

However, Gamon does not teach
generating and presenting a relevancy report that provides the predicted level of interest for each of the one or more identified segments; and 
a modification of the predicted level of interest of at least one associated segment of the one or more identified segments, wherein the plurality of suggested formatting changes are associated with one or more predicted changes in levels of interest, the one or more predicted changes in levels of interest being selected from the group comprising: an increase level of interest or a decrease level of interest;
responsive to receiving a selection of one or more suggested formatting changes from the user via the user interface, applying each selected suggested formatting change to at least one associated segment of the one or more identified segments; 
modifying the predicted level of interest of each associated segment of the one or more identified segments to which one or more selected suggested formatting changes were applied; and
presenting the user with the modified predicted level of interest of each associated segment of the one or more identified segments to which one or more selected suggested formatting changes were applied.

Fedorovskaya teaches
generating and presenting a relevancy report that provides the predicted level of interest for each of the one or more identified segments 
(Fedorovskaya, [figs 9]; [pars 110-124] “FIG.9A shows a graph of measured interestingness as a function of scene context familiarity for male and female subjects. … This implies that observers are more interested in images captured in environments that they do not commonly encounter than those captured in environments that are familiar to them. … FIG.9B shows a graph of measured interestingness as a function of person familiarity. It can be seen that there is a positive correlation between person familiarity and interestingness. Images containing people that resembled the subject were most interesting, with images containing people that resembled celebrities being only slightly less interesting.”); and 

a modification of the predicted level of interest of at least one associated segment of the one or more identified segments, 
(Fedorovskaya, [figs 11-12] [pars 53-77] “the interest level 260 can be estimated with an alternate version of Eq. (3) where the friends familiarity scores (FFS), relatives familiarity scores (RFS), or other appropriate familiarity Scores (e.g., celebrity familiarity scores) are broken out separately from the personal familiarity score 240 (PFS).”; see also [par 123] “An aesthetic response weighting factor WAE can be used to modify estimates of interest level 260 for such circumstances.”; [pars 134-143] “Another application of the interest level determination method is depicted in FIG. 11, which shows a flow chart of an exemplary method for modifying one or more image elements in an initial digital image 830 to provide a modified digital image having an increased interest level to person of interest 301. … A modify image elements to increase interest level step 835 is used to modify one or more image elements in the initial digital image 830 to provide modified digital image 840 that has an increased interest level to the person of interest 301, relative to the initial digital image 830, as characterized by the interest level function 630.”; “increased interest level” reads on “modification of the predicted level of interest”.)
wherein the plurality of suggested formatting changes are associated with one or more predicted changes in levels of interest, the one or more predicted changes in levels of interest being selected from the group comprising: an increase level of interest or a decrease level of interest;
(Fedorovskaya, [fig 10] [pars 134-143] “Another application of the interest level determination method is depicted in FIG. 11, which shows a flow chart of an exemplary method for modifying one or more image elements in an initial digital image 830 to provide a modified digital image having an increased interest level to person of interest 301. … A modify image elements to increase interest level step 835 is used to modify one or more image elements in the initial digital image 830 to provide modified digital image 840 that has an increased interest level to the person of interest 301, relative to the initial digital image 830, as characterized by the interest level function 630. … the display modified digital image step 845 displays the modified digital image 840 on a soft-copy display”; [pars 126-133] “The user interface can then include user controls to enable the person of interest 301 to select a subset of the presented images, or to accept or reject a proposed set of selected digital image(s) 815.”; e.g., “modified digital image 840 that has an increased interest level to the person of interest 301, relative to the initial digital image 830” may read on “predicted changes in levels of interest”. Note that Gamon teaches “the plurality of suggested formatting changes are associated with one or more predicted [changes] in levels of interest, the one or more predicted [changes] in levels of interest being [selected from the group comprising: an increase] level of interest [or a decrease] level of interest”.)

responsive to receiving a selection of one or more suggested formatting changes from the user via the user interface, apply each selected suggested formatting change to at least one associated segment of the one or more identified segments 
(Fedorovskaya, [fig 10]; [pars 134-143] as cited above; [pars 126-133] “the select candidate digital image(s) step 810 can provide a user interface that can be used to present the candidate digital images having the highest determined interest levels to the person of interest 301 (e.g., on a soft copy display). The user interface can then include user controls to enable the person of interest 301 to select a subset of the presented images, or to accept or reject a proposed set of selected digital image(s) 815. Once the set of selected digital image(s) 815 have been determined, a display selected digital image(s) step 820 is then used to display the selected digital image(s) 815 to the person of interest 301. In a preferred embodiment, the display selected digital image(s) step 820 displays the selected digital image(s) 815 on a soft-copy display. For example, the selected digital image(s) step 820 can be displayed to the user as a digital slideshow, used in an advertisement (e.g., on an internet page or on a digital billboard), or presented to the user using an appropriate user interface as suggested images for use in forming a photographic product (e.g., a photographic enlargement, a photo collage, a photo calendar, a photo book, a photo T-shirt or a digital slideshow DVD).”; Note that Gamon teaches “one or more suggested formatting changes [from] the user via the user interface, applying each selected suggested formatting change to at least one associated segment of the one or more identified segments.”); 

modifying the predicted level of interest of each associated segment of the one or more identified segments to which one or more selected suggested formatting changes were applied 
(Fedorovskaya, [figs 11-12]; [pars 53-77] “the interest level 260 can be estimated with an alternate version of Eq. (3) where the friends familiarity scores (FFS), relatives familiarity scores (RFS), or other appropriate familiarity Scores (e.g., celebrity familiarity scores) are broken out separately from the personal familiarity score 240 (PFS).”; see also [par 123] “An aesthetic response weighting factor WAE can be used to modify estimates of interest level 260 for such circumstances.”; [pars 134-143] “Another application of the interest level determination method is depicted in FIG. 11, which shows a flow chart of an exemplary method for modifying one or more image elements in an initial digital image 830 to provide a modified digital image having an increased interest level to person of interest 301. … A modify image elements to increase interest level step 835 is used to modify one or more image elements in the initial digital image 830 to provide modified digital image 840 that has an increased interest level to the person of interest 301, relative to the initial digital image 830, as characterized by the interest level function 630.”; “increased interest level” reads on “modify the predicted level of interest”.); and

… the modified predicted level of interest of each associated segment of the one or more identified segments to which one or more selected suggested formatting changes were applied 
(Fedorovskaya, [figs 11-12]; [pars 53-77] and [pars 134-143] as cited above, see also [par 123]; “increased interest level” reads on “the modified predicted level of interest”.).

The combination of Gamon, Fedorovskaya is combinable with Fedorovskaya for the same rationale as set forth above with respect to claim 1.

However, Gamon and Fedorovskaya do not teach
presenting the user with the modified predicted level of interest of each associated segment of the one or more identified segments to which one or more selected suggested formatting changes were applied.

Mahmud teaches
presenting the user with the modified predicted level of interest of each associated segment of the one or more identified segments to which one or more selected suggested formatting changes were applied ([figs 7-10]; [pars 27-42] “Substantial amounts of data (e.g., data files such as documents, emails, images, code, and other content, etc.) may be available to users in an enterprise. … For example, each knowledge unit may correspond to a portion of a data file (e.g., a section of a document) or to an entire data file (e.g., an entire document, an image, etc.).”; [pars 92-108] “As shown in FIG. 9, user interests can be modeled based on the user's activity. For example, the knowledge automation system may determine a user’s interest based on topics, categories, and/or key terms associated with knowledge elements that the user has consumed, and/or authors or knowledge publishers that are regularly followed by the user. For example, if the user accesses and views knowledge packs published by a certain knowledge publisher, the user model will reflect an interest in that publisher. Similarly, interests may be modeled based on categories of content. For example, if the user frequently accesses and consumes knowledge packs in the engineering category, then the user model will reflect an interest in engineering material.”; Note that Gamon and Fedorovskaya teach “the modified predicted level of interest of each associated segment of the one or more identified segments to which one or more selected suggested formatting changes were applied”.);

Gamon, Fedorovskaya and Mahmud are all in the same field of endeavor of processing input signal with the content management system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content management system of Gamon and Mahmud with the presentation of the predicted interest level of Mahmud. Doing so would lead to displaying the modified predicted level of interest on the fly by modifying the level of interest based on the user’s interactions with contents (Mahmud, pars 92-108).

Regarding claim 19, 
Gamon, Fedorovskaya and Mahmud teach claim 16.

Fedorovskaya further teaches
automatically generating a set of observed examples of formatting data from a plurality of user content examples ([figs 10-12]; [pars 151-170] “It is desirable to present an advertisement that will have a high level of interest to persons that are positioned to view the advertisement. Various embodiments of the present invention can be used to accomplish this purpose. In one embodiment, a set of advertisements are prepared, each one including an advertising image with a different depicted person 985. The depicted persons 985 in the set of advertisements can include models (including celebrities or strangers) having a variety of different appearance attributes (e.g., gender, skin color, facial shape, nose shape, mouth shape, eye color/shape, hair color/style, clothing styles, jewelry styles and body art). The set of advertising images can be used as the candidate digital images 805 and the person 970 can be used as the person of interest 301 in the embodiment depicted in FIG 10. … The select candidate digital image(s) step 810 (FIG. 10) can then provide a selected digital image 815 (FIG. 10) corresponding to the advertisement that will have a greater level of interest to the person 970.”; “a set of advertising images” reads on “a set of observed examples”.).

The combination of Gamon, Fedorovskaya and Mahmud is combinable with Fedorovskaya for the same rationale as set forth above with respect to claim 1.

Regarding claim 20, 
Gamon, Fedorovskaya and Mahmud teach claim 19.
Gamon further teaches
generating the plurality of suggested formatting changes from the set of … examples of formatting data ([figs 2, 5-6]; [pars 36-46] “The nugget scoring module then uses either or both the previously trained topic model (M1) and the transition model (M2) to compute interestingness scores for each of the candidate nuggets. … augmentation of the arbitrary document 100 or other content being consumed by the user includes, but is not limited to highlighting one or more nuggets in the document, inserting one or more hyperlinks into document, importing content (e.g., related material, ads, etc.) and then displaying that imported content either in the document or in conjunction with the document, etc.”; see also [pars 14-15]).

Fedorovskaya further teaches
generating the plurality of suggested formatting changes from the set of observed examples of formatting data ([figs 10-12]; [pars 151-170] “It is desirable to present an advertisement that will have a high level of interest to persons that are positioned to view the advertisement. Various embodiments of the present invention can be used to accomplish this purpose. In one embodiment, a set of advertisements are prepared, each one including an advertising image with a different depicted person 985. The depicted persons 985 in the set of advertisements can include models (including celebrities or strangers) having a variety of different appearance attributes (e.g., gender, skin color, facial shape, nose shape, mouth shape, eye color/shape, hair color/style, clothing styles, jewelry styles and body art). The set of advertising images can be used as the candidate digital images 805 and the person 970 can be used as the person of interest 301 in the embodiment depicted in FIG 10. … The select candidate digital image(s) step 810 (FIG. 10) can then provide a selected digital image 815 (FIG. 10) corresponding to the advertisement that will have a greater level of interest to the person 970. … the displayed digital image 980 can be selected to have a high interest level to both the person 970 and the additional person 975 by including one depicted person 985 having an appearance that is similar to the person 970 and a second depicted person 985 having an appearance that is similar to the additional person 975.”; “set of advertising images” reads on “a set of observed examples”. In addition, “displayed digital image” reads on “suggested formatting changes”. Note that Gamon teaches “generate the plurality of suggested formatting changes”.).

The combination of Gamon, Fedorovskaya and Mahmud is combinable with Fedorovskaya for the same rationale as set forth above with respect to claim 1.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gamon et al. (US 2015/0213361 A1) in view of Fedorovskaya et al. (US 2014/0003737 A1), further in view of Mahmud et al. (US 2016/0085758 A1), further in view of YASIN (US 2015/0134574 A1).

Regarding claim 5, 
Gamon, Fedorovskaya and Mahmud teach claim 1.
Gamon further teaches 
when consuming the arbitrary user content ([figs 1-2, 6] #100 “Arbitrary Document or Content being Consumed by User”; see also [pars 36-46]).

However, Gamon, Fedorovskaya and Mahmud do not teach
apply a machine-learned comprehension model to predict what the human audience is likely to understand when consuming the arbitrary user content.

YASIN teaches
apply a machine-learned comprehension model to predict what the human audience is likely to understand when consuming the arbitrary user content ([figs 1-2]; [pars 7-10] “The present disclosure solves the limitations of existing techniques by providing an Advance Machine Learning or Unsupervised Machine Learning Techniques, which uses a mathematical approach to identify and extract knowledge concepts in a set of given, documents (Unstructured Data).”; [pars 24-27] “Referring now to FIG. 1, which illustrates a high level Snap-shot of steps used in generating automated summary of the document and to extract knowledge concepts from the set of given documents. The basic step starts with processing the documents or web-pages using corresponding parsers to extract the textual information. The textual or tent within the document is the input to the algorithm. The instant methodology then processes the content of each document to extract important words within it automatically. A standard procedure of finding the frequency of each word in the document can be used to extract the words of high frequency instance after filtering the word articles from the documents. the present technology make use of an elegant technique that is much advanced & efficient from eminence perspective. These words make real sense from practical standpoint to be used in generation of automated summary of the document and to extract knowledge concepts from the set of given documents.”; “generation of automated summary of the document and to extract knowledge concepts from the set of given documents” reads on “predict what the human audience is likely to understand”. Note that Gamon and Fedorovskaya teach “arbitrary user content”.).

Gamon, Fedorovskaya, Mahmud and YASIN are all in the same field of endeavor of processing input signal with the content management system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content management system of Gamon, Fedorovskaya and Mahmud with the comprehension model of YASIN. Doing so would lead to generating automated summary of a document and extracting knowledge concepts from a set of documents (YASIN, pars 24-27).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gamon et al. (US 2015/0213361 A1) in view of Fedorovskaya et al. (US 2014/0003737 A1), further in view of Mahmud et al. (US 2016/0085758 A1), further in view of Vlassis (US 2018/0165590 A1).

Regarding claim 7, 
Gamon, Fedorovskaya and Mahmud teach 1.
Gamon further teaches
the plurality of suggested formatting changes ([figs 1-2, 6]; [pars 7-18] “For example, the user might consume content about an actress and her recent and successful TV series. They might then click on a link added or highlighted by the Engagement Predictor to a biography of the actress, where they might find existing links (or links added or highlighted by the Engagement Predictor) to other TV shows that now pique their interest.”; [pars 36-46] “augmentation of the arbitrary document 100 or other content being consumed by the user includes, but is not limited to highlighting one or more nuggets in the document, inserting one or more hyperlinks into document, importing content (e.g., related material, ads, etc.) and then displaying that imported content either in the document or in conjunction with the document, etc.”).

Fedorovskaya further teaches
modifying the predicted level of interest of one or more of the identified segments ([figs 10-12]; [pars 134-143] “Another application of the interest level determination method is depicted in FIG. 11, which shows a flow chart of an exemplary method for modifying one or more image elements in an initial digital image 830 to provide a modified digital image having an increased interest level to person of interest 301. … A modify image elements to increase interest level step 835 is used to modify one or more image elements in the initial digital image 830 to provide modified digital image 840 that has an increased interest level to the person of interest 301, relative to the initial digital image 830, as characterized by the interest level function 630. … the display modified digital image step 845 displays the modified digital image 840 on a soft-copy display”; [pars 126-133] “In some embodiments, the select candidate digital image(s) step 810 can provide a user interface that can be used to present the candidate digital images having the highest determined interest levels to the person of interest 301 (e.g., on a soft copy display). The user interface can then include user controls to enable the person of interest 301 to select a subset of the presented images, or to accept or reject a proposed set of selected digital image(s) 815.”; “select a subset” and “accept or reject” read on “intent of a user”.);

limiting the plurality of suggested formatting changes based on the input as to the intent of the user ([figs 10-12]; [pars 126-133] “In some embodiments, the select candidate digital image(s) step 810 can provide a user interface that can be used to present the candidate digital images having the highest determined interest levels to the person of interest 301 (e.g., on a soft copy display). The user interface can then include user controls to enable the person of interest 301 to select a subset of the presented images, or to accept or reject a proposed set of selected digital image(s) 815.”; “to select a subset of the presented images, or to … reject a proposed set of selected digital image(s)” reads on “limiting … based on the input as to the intent of a user”. Note that Gamon teaches “the plurality of suggested formatting changes”.).

The combination of Gamon, Fedorovskaya and Mahmud is combinable with Fedorovskaya for the same rationale as set forth above with respect to claim 1.

However, Gamon, Fedorovskaya and Mahmud do not teach
receive an input as to an intent of the user in modifying the predicted level of interest of one or more of the identified segments.

Vlassis teaches 
receive an input as to an intent of the user in modifying the predicted level of interest of one or more of the identified segments 
([figs 1-2]; [pars 49-70] “As the current user activity data 138 is received, the recommendation engine 146 sequentially adjusts an estimate of the propensity for the user to accept a recommendation based on whether the activity that the user undertook was the recommended action. For example, if the recommendation engine 146 recommended that the user visit location A, and the user visited location A, the user would be determined to have followed the recommended action. Alternatively, if the user had instead visited a different location instead of location A, the user would be determined to have not followed the recommended action. The estimate of the propensity for the user to accept a recommendation may be expressed as a probability distribution over the hidden variable of interest (propensity) for the user mode. In response to a current activity performed by the user, the recommendation engine 146 may adjust the probability distribution for the propensity using Bayes' rule, in light of whether the current activity was the recommended action.”; see also [par 6]; “sequentially adjusts an estimate” reads on “modifying the [prediction]”. Note that Gamon and Fedorovskaya teach “modifying the predicted level of interest of one or more of the identified segments”.).

Gamon, Fedorovskaya, Mahmud and Vlassis are all in the same field of endeavor of processing input signal with the content management system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content management system of Gamon and Fedorovskaya with the user input in modifying prediction of Vlassis. Doing so would lead to adjusting the content suggestions adaptively based on the user input (Vlassis, pars 49-70).

Claims 8-11, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over YASIN (US 2015/0134574 A1) in view of FINK et al. (US 2015/0269153 A1), further in view of Gamon et al. (US 2015/0213361 A1) in view of Fedorovskaya et al. (US 2014/0003737 A1)

Regarding claim 8, 
YASIN teaches
A computer-readable storage device having computer executable instructions stored therein, said instructions causing a computing device to execute a method comprising ([pars 50 and 59] “storage medium”): 

receiving user content …, the user content comprising a plurality of content segments ([figs 1-2]; [pars 24-27] “Referring now to FIG. 1, which illustrates a high level snap-shot of steps used in generating automated summary of the document and to extract knowledge concepts from the set of given documents. The basic step starts with processing the documents or web-pages using corresponding parsers to extract the textual information. The textual or tent within the document is the input to the algorithm. The instant methodology then processes the content of each document to extract important words within it automatically. A standard procedure of finding the frequency of each word in the document can be used to extract the words of high frequency instance after filtering the word articles from the documents.”; see also [pars 50-56]); 

applying a machine-learned comprehension model to the user content and the plurality of content segments to predict what a human audience is likely to understand when consuming the user content ([figs 1-2]; [pars 7-10] “The present disclosure solves the limitations of existing techniques by providing an Advance Machine Learning or Unsupervised Machine Learning Techniques, which uses a mathematical approach to identify and extract knowledge concepts in a set of given, documents (Unstructured Data).”; [pars 24-27] “Referring now to FIG. 1, which illustrates a high level Snap-shot of steps used in generating automated summary of the document and to extract knowledge concepts from the set of given documents. The basic step starts with processing the documents or web-pages using corresponding parsers to extract the textual information. The textual or tent within the document is the input to the algorithm. The instant methodology then processes the content of each document to extract important words within it automatically. A standard procedure of finding the frequency of each word in the document can be used to extract the words of high frequency instance after filtering the word articles from the documents. the present technology make use of an elegant technique that is much advanced & efficient from eminence perspective. These words make real sense from practical standpoint to be used in generation of automated summary of the document and to extract knowledge concepts from the set of given documents.”; “generation of automated summary of the document and to extract knowledge concepts from the set of given documents” reads on “predict what the human audience is likely to understand”.);

generating an … comprehension report that provides the prediction of what the human audience is likely to understand ([figs 6-9]; [pars 50-56] “FIG. 6 is an exemplary snap shot of the web page highlighting auto summary created by present technology for given documents and/or WebPages.”); 

presenting the … comprehension report to the user via a user interface ([figs 6-9]; [pars 50-56] “FIG. 6 is an exemplary snap shot of the web page highlighting auto summary created by present technology for given documents and/or WebPages.”); and

… one or more content segments [from] the user via the user interface, presenting the user with comprehension information for the selected one or more content segments via the user interface; and
([figs 6-9]; [pars 24-27] and [pars 50-56] as cited above; “summary” reads on “comprehension information”.).

[generating and presenting a plurality of suggested formatting changes to] one or more of the content segments, [wherein the plurality of suggested formatting changes are associated with one or more predicted changes in levels of interest, the one or more predicted changes in levels of interest being selected from the group comprising: an increase level of interest or a decrease level of interest]. 
(YASIN, [figs 1-2]; [pars 24-27] “Referring now to FIG. 1, which illustrates a high level snap-shot of steps used in generating automated summary of the document and to extract knowledge concepts from the set of given documents. The basic step starts with processing the documents or web-pages using corresponding parsers to extract the textual information. The textual or tent within the document is the input to the algorithm. The instant methodology then processes the content of each document to extract important words within it automatically. A standard procedure of finding the frequency of each word in the document can be used to extract the words of high frequency instance after filtering the word articles from the documents.”; see also [pars 50-56])

However, YASIN does not teach
receiving user content from a user;
presenting the interactive comprehension report to the user via a user interface; and
responsive to receiving a selection of one or more content segments from the user via the user interface, presenting the user with comprehension information for the selected one or more content segments via the user interface; and
[generating and presenting a plurality of suggested formatting changes to] one or more of the content segments, [wherein the plurality of suggested formatting changes are associated with one or more predicted changes in levels of interest, the one or more predicted changes in levels of interest being selected from the group comprising: an increase level of interest or a decrease level of interest]. 

FINK teaches
receiving user content from a user ([figs 1-2]; [pars 20-32] “For example, the user may be particularly interested in family relationships and select various sentences which include the names of the “Thompson” family. In such a case, the summary application may add to the summary, or make more prominent in the summary, information about family relationships. … In response to receiving user-selected text, the sumary application may automatically generate the summary pop-up window and display the pop-up window to the user.”; [pars 42-52] “the topic summary application 362 could execute on a computing system in the cloud and generate a summary of entities in user-selected text in an electronic document that is stored at a storage location in the cloud.”);

presenting the interactive comprehension report to the user via a user interface ([figs 1-2]; [pars 15-19] “FIG. 1 illustrates an approach for generating a summary for user-selected text, according to an embodiment. As shown, a user interface 100 presents text of an electronic document 105 to a user. The electronic document 105 may be any electronic file or files capable of distributing textual information. For example, the electronic document may be a Microsoft(R) Word document, a PDF file, a webpage, or the like.”);

responsive to receiving a selection of one or more content segments from the user via the user interface, presenting the user with comprehension information for the selected one or more content segments via the user interface ([figs 1-2]; [pars 15-19] “FIG. 1 illustrates an approach for generating a summary for user-selected text, according to an embodiment. As shown, a user interface 100 presents text of an electronic document 105 to a user. The electronic document 105 may be any electronic file or files capable of distributing textual information. For example, the electronic document may be a Microsoft(R) Word document, a PDF file, a webpage, or the like.”; [pars 20-32] “At step 260, the summary application displays a pop-up window which includes the summary generated at step 250. In response to receiving user-selected text, the summary application may automatically generate the summary pop-up window and display the pop-up window to the user.”; Note that YASIN teaches “one or more content segments [from] the user via the user interface, presenting the user with comprehension information for the selected one or more content segments via the user interface.”).

YASIN and FINK are all in the same field of endeavor of processing input signal with the content management system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content management system of YASIN with the interactive comprehension report of FINK. Doing so would lead to effectively generating a summary based on the text that user selected (FINK, pars 15-19).

However, the combination of YASIN, FINK does not appear to distinctly disclose:
generating and presenting a plurality of suggested formatting changes to one or more of the content segments, wherein the plurality of suggested formatting changes are associated with one or more predicted changes in levels of interest, the one or more predicted changes in levels of interest being selected from the group comprising: an increase level of interest or a decrease level of interest. 

Gamon teaches
generating and presenting a plurality of suggested formatting changes to one or more of the content segments, wherein the plurality of suggested formatting changes are associated with one or more predicted [changes] in levels of interest, the one or more predicted [changes] in levels of interest being [selected from the group comprising: an increase] level of interest [or a decrease] level of interest. 
(Gamon, [figs 1-2, 5-6]; [pars 36-46] “The nugget scoring module then uses either or both the previously trained topic model (M1) and the transition model (M2) to compute interestingness scores for each of the candidate nuggets. … augmentation of the arbitrary document 100 or other content being consumed by the user includes, but is not limited to highlighting one or more nuggets in the document, inserting one or more hyperlinks into document, importing content (e.g., related material, ads, etc.) and then displaying that imported content either in the document or in conjunction with the document, etc.”; see also [pars 14-15]; [pars 7-18] “As such, nuggets having a level of interestingness exceeding some threshold level can be used as the basis to augment content being consumed by the user. … For example, the user might consume content about an actress and her recent and successful TV series. They might then click on a link added or highlighted by the Engagement Predictor to a biography of the actress, where they might find existing links (or links added or highlighted by the Engagement Predictor) to other TV shows that now pique their interest.”; “compute interestingness scores for each of the candidate nuggets” reads on “predicted [changes] in levels of interest”. e.g., “nuggets having a level of interestingness exceeding some threshold level can be used as the basis to augment content being consumed by the user” and “augmentation of the arbitrary document 100 or other content being consumed by the user” may read on “suggested formatting [changes] are associated with one or more predicted [changes] in levels of interest”.)

YASIN, FINK, Gamon are all in the same field of endeavor of processing input signal with the content management system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content management system of YASIN and FINK with the formatting changes of Gamon. 
Doing so would lead to enhancing or personalizing user experience in a wide range of applications employed by the user (e.g., browsers, word processing applications, etc.) based on the interestingness estimation. 
(Gamon, pars 6-18 “In addition to augmenting content, knowing what is of interest to the user allows the Engagement Predictor to learn profiles for individual users that can then be used to enhance or personalize user experience in a wide range of applications employed by the user (e.g., browsers, word processing applications, etc.).”).

	However, the combination of YASIN, FINK, Gamon does not appear to distinctly disclose:
wherein the plurality of suggested formatting changes are associated with one or more predicted [changes] in levels of interest, the one or more predicted [changes] in levels of interest being [selected from the group comprising: an increase] level of interest [or a decrease] level of interest.

	Fedorovskaya teaches	
wherein the plurality of suggested formatting changes are associated with one or more predicted changes in levels of interest, the one or more predicted changes in levels of interest being selected from the group comprising: an increase level of interest or a decrease level of interest. 
(Fedorovskaya, [fig 10] [pars 134-143] “Another application of the interest level determination method is depicted in FIG. 11, which shows a flow chart of an exemplary method for modifying one or more image elements in an initial digital image 830 to provide a modified digital image having an increased interest level to person of interest 301. … A modify image elements to increase interest level step 835 is used to modify one or more image elements in the initial digital image 830 to provide modified digital image 840 that has an increased interest level to the person of interest 301, relative to the initial digital image 830, as characterized by the interest level function 630. … the display modified digital image step 845 displays the modified digital image 840 on a soft-copy display”; [pars 126-133] “The user interface can then include user controls to enable the person of interest 301 to select a subset of the presented images, or to accept or reject a proposed set of selected digital image(s) 815.”; e.g., “modified digital image 840 that has an increased interest level to the person of interest 301, relative to the initial digital image 830” may read on “predicted changes in levels of interest”. Note that Gamon teaches “the plurality of suggested formatting changes are associated with one or more predicted [changes] in levels of interest, the one or more predicted [changes] in levels of interest being [selected from the group comprising: an increase level of interest or a decrease level of interest]”.)

The combination of YASIN, FINK, Gamon is combinable with Fedorovskaya for the same rationale as set forth above with respect to claim 1.

Regarding claim 9, 
YASIN, FINK, Gamon, Fedorovskaya teach claim 8.

Fedorovskaya further teaches 
each suggested formatting change is adapted to modify the prediction of what the human audience is likely to understand when consuming the user content. 
(Fedorovskaya, [figs 11-12]; [pars 53-77] “the interest level 260 can be estimated with an alternate version of Eq. (3) where the friends familiarity scores (FFS), relatives familiarity scores (RFS), or other appropriate familiarity Scores (e.g., celebrity familiarity scores) are broken out separately from the personal familiarity score 240 (PFS).”; see also [par 123] “An aesthetic response weighting factor WAE can be used to modify estimates of interest level 260 for such circumstances.”; [pars 134-143] “Another application of the interest level determination method is depicted in FIG. 11, which shows a flow chart of an exemplary method for modifying one or more image elements in an initial digital image 830 to provide a modified digital image having an increased interest level to person of interest 301. … A modify image elements to increase interest level step 835 is used to modify one or more image elements in the initial digital image 830 to provide modified digital image 840 that has an increased interest level to the person of interest 301, relative to the initial digital image 830, as characterized by the interest level function 630.”; Note that YASIN and FINK teach “the prediction of what the human audience is likely to understand when consuming the user content”.).

The combination of YASIN, FINK, Gamon, Fedorovskaya is combinable with Fedorovskaya for the same rationale as set forth above with respect to claim 1.

Regarding claim 10, 
YASIN, FINK, Gamon, Fedorovskaya teach claim 8.

Gamon further teaches 
applying a machine-learned relevancy model to predict a level of interest for each of the content segments, each level of interest providing a predicted level of interest of the human audience in a corresponding segment of the content segments 
([figs 1-2, 6]; [pars 28-30] “In general, an “Engagement Predictor,” as described herein, provides various techniques for predicting whether things and concepts (e.g., words, names, dates, places, topics, images, etc.) in the content of arbitrary source documents (e.g., text, documents, spreadsheets, images, etc.) being consumed by the user will be sufficiently engaging or interesting to a user that the user is likely to investigate or follow links to related things or content.”; [pars 36-46] “As noted above, every word, phrase, sentence, image, hyperlink, or any other element of any content can be considered as a candidate nugget for purposes of determining whether that nugget will be of interest to the user. … The nugget scoring module then uses either or both the previously trained topic model (M1) and the transition model (M2) to compute interestingness scores for each of the candidate nuggets.”; “nuggets” read on “content segments”. In addition, “user” reads on “human audience”. Furthermore, “Engagement Predictor” reads on “machine-learned relevancy model”.).

The combination of YASIN, FINK, Gamon, Fedorovskaya is combinable with Gamon for the same rationale as set forth above with respect to claim 8.

Regarding claim 11, 
YASIN, FINK, Gamon, Fedorovskaya teach claim 10.

	Gamon further teaches 
each suggested formatting change is adapted to [modify] the predicted level of interest of one or more of the content segments 
(Gamon, [figs 2, 5-6]; [pars 36-46] “The nugget scoring module then uses either or both the previously trained topic model (M1) and the transition model (M2) to compute interestingness scores for each of the candidate nuggets. … augmentation of the arbitrary document 100 or other content being consumed by the user includes, but is not limited to highlighting one or more nuggets in the document, inserting one or more hyperlinks into document, importing content (e.g., related material, ads, etc.) and then displaying that imported content either in the document or in conjunction with the document, etc.”; see also [pars 14-15]; “compute interestingness scores for each of the candidate nuggets” reads on “predicted level of interest of one or more of the content segments”.);

	The combination of YASIN, FINK, Gamon, Fedorovskaya is combinable with Gamon for the same rationale as set forth above with respect to claim 8.

	However, YASIN, FINK, Gamon, Fedorovskaya do not teach
modify the predicted level of interest of one or more of the content segments.

Fedorovskaya teaches 
modify the predicted level of interest of one or more of the content segments ([figs 11-12]; [pars 53-77] “the interest level 260 can be estimated with an alternate version of Eq. (3) where the friends familiarity scores (FFS), relatives familiarity scores (RFS), or other appropriate familiarity Scores (e.g., celebrity familiarity scores) are broken out separately from the personal familiarity score 240 (PFS).”; see also [par 123] “An aesthetic response weighting factor WAE can be used to modify estimates of interest level 260 for such circumstances.”; [pars 134-143] “Another application of the interest level determination method is depicted in FIG. 11, which shows a flow chart of an exemplary method for modifying one or more image elements in an initial digital image 830 to provide a modified digital image having an increased interest level to person of interest 301. … A modify image elements to increase interest level step 835 is used to modify one or more image elements in the initial digital image 830 to provide modified digital image 840 that has an increased interest level to the person of interest 301, relative to the initial digital image 830, as characterized by the interest level function 630.”).

	The combination of YASIN, FINK, Gamon, Fedorovskaya is combinable with Fedorovskaya for the same rationale as set forth above with respect to claim 1.

Regarding claim 14, 
YASIN, FINK, Gamon and Fedorovskaya teach claim 11.

Gamon further teaches
generating the plurality of suggested formatting changes from the set of … examples of formatting data ([figs 2, 5-6]; [pars 36-46] “The nugget scoring module then uses either or both the previously trained topic model (M1) and the transition model (M2) to compute interestingness scores for each of the candidate nuggets. … augmentation of the arbitrary document 100 or other content being consumed by the user includes, but is not limited to highlighting one or more nuggets in the document, inserting one or more hyperlinks into document, importing content (e.g., related material, ads, etc.) and then displaying that imported content either in the document or in conjunction with the document, etc.”; see also [pars 14-15]).

The combination of YASIN, FINK, Gamon, Fedorovskaya is combinable with Gamon for the same rationale as set forth above with respect to claim 8.

Fedorovskaya further teaches
generating a set of observed examples of formatting data from a plurality of user content examples ([figs 10-12]; [pars 151-170] “It is desirable to present an advertisement that will have a high level of interest to persons that are positioned to view the advertisement. Various embodiments of the present invention can be used to accomplish this purpose. In one embodiment, a set of advertisements are prepared, each one including an advertising image with a different depicted person 985. The depicted persons 985 in the set of advertisements can include models (including celebrities or strangers) having a variety of different appearance attributes (e.g., gender, skin color, facial shape, nose shape, mouth shape, eye color/shape, hair color/style, clothing styles, jewelry styles and body art). The set of advertising images can be used as the candidate digital images 805 and the person 970 can be used as the person of interest 301 in the embodiment depicted in FIG 10. … The select candidate digital image(s) step 810 (FIG. 10) can then provide a selected digital image 815 (FIG. 10) corresponding to the advertisement that will have a greater level of interest to the person 970.”; “set of advertising images” reads on “a set of observed examples”.); and

generate the plurality of suggested formatting changes from the set of observed examples of formatting data ([figs 10-12]; [pars 151-170] “It is desirable to present an advertisement that will have a high level of interest to persons that are positioned to view the advertisement. Various embodiments of the present invention can be used to accomplish this purpose. In one embodiment, a set of advertisements are prepared, each one including an advertising image with a different depicted person 985. The depicted persons 985 in the set of advertisements can include models (including celebrities or strangers) having a variety of different appearance attributes (e.g., gender, skin color, facial shape, nose shape, mouth shape, eye color/shape, hair color/style, clothing styles, jewelry styles and body art). The set of advertising images can be used as the candidate digital images 805 and the person 970 can be used as the person of interest 301 in the embodiment depicted in FIG 10. … The select candidate digital image(s) step 810 (FIG. 10) can then provide a selected digital image 815 (FIG. 10) corresponding to the advertisement that will have a greater level of interest to the person 970. … the displayed digital image 980 can be selected to have a high interest level to both the person 970 and the additional person 975 by including one depicted person 985 having an appearance that is similar to the person 970 and a second depicted person 985 having an appearance that is similar to the additional person 975.”; “set of advertising images” reads on “a set of observed examples”. In addition, “displayed digital image” reads on “suggested formatting changes”. Note that Gamon teaches “generating the plurality of suggested formatting changes”.).

The combination of YASIN, FINK, Gamon, Fedorovskaya is combinable with Fedorovskaya for the same rationale as set forth above with respect to claim 1.

Regarding claim 15, 
YASIN, FINK, Gamon and Fedorovskaya teach claim 10.

Gamon further teaches
receiving a plurality of user content examples ([figs 1, 3-6]; [pars 36-46] “The aforementioned transition modeling module 130 generally operates to construct a “transition model” (also referred to herein as model “M2) by using various machine learning techniques to train on features (see Section 2.4.2) extracted from the content 140 of large samples of source and destination documents as well as web browser log data 150 (e.g., click data, search logs, etc.) that is joined against the source and destination documents to capture instances where a user transitioned from one document or page to another in the training data. The transition modeling module 130 also trains on latent semantic topic distributions derived by the topic modeling module 160 from the content 140 of large samples of source and destination documents.”); 

parsing the user content examples to identify one or more segments of the user content examples ([pars 76-95] “these interesting nuggets can be any content on a page or document, including, but not limited to words, images, audio, etc. Further, automatic identification of such nuggets is accomplished by parsing the document to identify words (including phrases, sentences, topics, etc.), images, audio, etc. As such, considering the case of anchors on a page (or other document) for purposes of explanation, the set of candidate nuggets for that page (or other document) is simply the set of anchor texts on a source page (or other document).”); 

receiving any combination of implicit … indicators of interest associated with each of the one or more segments of the user content examples ([figs 1, 3-6]; [pars 7-18] “For example, the user might issue a query to a search engine, consult a printed reference such as a dictionary, consult with friends over a social network, or (in web content consumption) click on an anchor (i.e., a hyperlink) on the current page or document. All these observable user actions can be used as contextual indications that the user shows interest in the given nugget.” [pars 36-46] “The aforementioned transition modeling module 130 generally operates to construct a “transition model” (also referred to herein as model “M2) by using various machine learning techniques to train on features (see Section 2.4.2) extracted from the content 140 of large samples of source and destination documents as well as web browser log data 150 (e.g., click data, search logs, etc.) that is joined against the source and destination documents to capture instances where a user transitioned from one document or page to another in the training data. The transition modeling module 130 also trains on latent semantic topic distributions derived by the topic modeling module 160 from the content 140 of large samples of source and destination documents.”; [pars 76-95] “these interesting nuggets can be any content on a page or document, including, but not limited to words, images, audio, etc. Further, automatic identification of such nuggets is accomplished by parsing the document to identify words (including phrases, sentences, topics, etc.), images, audio, etc. As such, considering the case of anchors on a page (or other document) for purposes of explanation, the set of candidate nuggets for that page (or other document) is simply the set of anchor texts on a source page (or other document).”; “click data, search logs” read on “implicit … indicators”.); and 

applying a machine-learning technique to the one or more segments of the user content examples and the associated indicators of interest to generate the relevancy model ([figs 1, 3-6]; [pars 36-46] “The aforementioned transition modeling module 130 generally operates to construct a “transition model” (also referred to herein as model “M2) by using various machine learning techniques to train on features (see Section 2.4.2) extracted from the content 140 of large samples of source and destination documents as well as web browser log data 150 (e.g., click data, search logs, etc.) that is joined against the source and destination documents to capture instances where a user transitioned from one document or page to another in the training data. The transition modeling module 130 also trains on latent semantic topic distributions derived by the topic modeling module 160 from the content 140 of large samples of source and destination documents.”; [pars 76-95] “these interesting nuggets can be any content on a page or document, including, but not limited to words, images, audio, etc. Further, automatic identification of such nuggets is accomplished by parsing the document to identify words (including phrases, sentences, topics, etc.), images, audio, etc. As such, considering the case of anchors on a page (or other document) for purposes of explanation, the set of candidate nuggets for that page (or other document) is simply the set of anchor texts on a source page (or other document).”);

The combination of YASIN, FINK, Gamon and Fedorovskaya is combinable with Gamon for the same rationale as set forth above with respect to claim 8.

Fedorovskaya further teaches
receiving any combination of implicit and explicit indicators of interest associated with each of the one or more segments of the user content examples ([pars 5-17] “An online photo-enthusiast community, Flickr, for example, introduced the selection of the most interesting images for any point in time, wherein the “interestingness” is determined by considering several aspects associated with images including "click” statistics, the presence/absence of comments, favorite tags, and who made them.”; “‘click’ statistics, the presence/absence of comments, favorite tags, and who made them” reads on “any combination of implicit and explicit indicators of interest”.).

YASIN, FINK, Gamon and Fedorovskaya are all in the same field of endeavor of processing input signal with the content management system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content management system of YASIN, FINK and Gamon with the explicit indicators of Fedorovskaya. Doing so would lead to accurately estimating the level of interest by combining several aspects associated with content (Fedorovskaya, pars 5-17).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over YASIN (US 2015/0134574 A1) in view of FINK et al. (US 2015/0269153 A1), further in view of Gamon et al. (US 2015/0213361 A1), further in view of Fedorovskaya et al. (US 2014/0003737 A1), further in view of Cragun et al. (US 2007/0124672 A1).

Regarding claim 12, 
YASIN, FINK, Gamon and Fedorovskaya teach claim 11.

Gamon further teaches
automatically applying one or more [selected] suggested formatting changes to the user content to reformat the user content ([figs 1-2, 6]; [pars 7-18] “For example, the user might consume content about an actress and her recent and successful TV series. They might then click on a link added or highlighted by the Engagement Predictor to a biography of the actress, where they might find existing links (or links added or highlighted by the Engagement Predictor) to other TV shows that now pique their interest.”; [pars 132-144] “Simple examples include automatically identifying interesting nuggets in an arbitrary document (i.e., a “source document'), and then highlighting those nuggets, augmenting those nuggets with new or additional links to one or more destination documents, or using those nuggets as the basis to import, retrieve, or provide links to additional interesting content and/or advertisements.”).

The combination of YASIN, FINK, Gamon and Fedorovskaya is combinable with Gamon for the same rationale as set forth above with respect to claim 8.

However, YASIN, FINK, Gamon and Fedorovskaya do not explicitly teach
selected suggested formatting changes to the user content.

Cragun teaches 
selected suggested formatting changes to the user content ([figs 4-8]; [pars 45-50] “In the specific example of FIG. 8, we assume that the opinions table 820, summaries table 822, conclusions table 824, and counterpoints table 826 are all pre-defined user preferences. These could be pre-defined, for example, in a word processor or web browser application that displays text to a user. We also assume that the user preferences allow adding new lists by clicking on the GO! button 830 for creating a new list. In FIG. 8, we assume that a user has created three new tables that contain lists that were not pre-defined, namely the key points table 840, the hypothesis table 842, and the strong emphasis table 844. These tables have the same format as the pre-defined tables, with check boxes to select or deselect defined words/phrases, and an <Add New> link to add a new entry to each table.”; “all pre-defined user preferences” with “select or deselect defined words/phrases” reads on “selected suggested formatting changes” since the pre-defined options are suggested formatting changes by the system and user-selectable.).

YASIN, FINK, Gamon, Fedorovskaya and Cragun are all in the same field of endeavor of processing input signal with the content management system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content management system of YASIN, FINK, Gamon and Fedorovskaya with the selected suggested formatting changes of Cragun. Doing so would lead to enabling the user to select or deselect the formatting changes suggested by the system based on the user preferences (Cragun, pars 45-50).

In the alternative, Fedorovskaya can also be interpreted to teach the limitation:
selected suggested formatting changes to the user content ([fig 10]; [pars 134-143] “Another application of the interest level determination method is depicted in FIG. 11, which shows a flow chart of an exemplary method for modifying one or more image elements in an initial digital image 830 to provide a modified digital image having an increased interest level to person of interest 301. … A modify image elements to increase interest level step 835 is used to modify one or more image elements in the initial digital image 830 to provide modified digital image 840 that has an increased interest level to the person of interest 301, relative to the initial digital image 830, as characterized by the interest level function 630. … the display modified digital image step 845 displays the modified digital image 840 on a soft-copy display”; [pars 150-159] “The select candidate digital image(s) step 810 (FIG. 10) can then provide a selected digital image 815 (FIG. 10) corresponding to the advertisement that will have a greater level of interest to the person 970. The display selected digital image(s) step 820 (FIG. 10), can then display the selected digital image 815 on the image display 955 for viewing by the person 970.”; [pars 126-132] “the select candidate digital image(s) step 810 can provide a user interface that can be used to present the candidate digital images having the highest determined interest levels to the person of interest 301 (e.g., on a soft copy display). The user interface can then include user controls to enable the person of interest 301 to select a subset of the presented images, or to accept or reject a proposed set of selected digital image(s) 815.”).

The combination of YASIN, FINK, Gamon and Fedorovskaya is combinable with Fedorovskaya for the same rationale as set forth above with respect to claim 1.

Regarding claim 13, 
YASIN, FINK, Gamon, Fedorovskaya and Cragun teach claim 12.

Gamon further teaches
rendering and presenting a representation of the reformatted user content via the user interface ([figs 1-2, 6]; [pars 7-18] “For example, the user might consume content about an actress and her recent and successful TV series. They might then click on a link added or highlighted by the Engagement Predictor to a biography of the actress, where they might find existing links (or links added or highlighted by the Engagement Predictor) to other TV shows that now pique their interest.”; [pars 132-144] “Simple examples include automatically identifying interesting nuggets in an arbitrary document (i.e., a “source document'), and then highlighting those nuggets, augmenting those nuggets with new or additional links to one or more destination documents, or using those nuggets as the basis to import, retrieve, or provide links to additional interesting content and/or advertisements.”).

The combination of YASIN, FINK, Gamon, Fedorovskaya and Cragun is combinable with Gamon for the same rationale as set forth above with respect to claim 8.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gamon et al. (US 2015/0213361 A1) in view of Fedorovskaya et al. (US 2014/0003737 A1), further in view of Mahmud et al. (US 2016/0085758 A1), further in view of Cragun et al. (US 2007/0124672 A1).

Regarding claim 17, 
Gamon, Fedorovskaya and Mahmud teach claim 16.

Gamon further teaches
…, via the user interface, one or more of the suggested formatting changes ([figs 1-2, 6]; [pars 7-18] “For example, the user might consume content about an actress and her recent and successful TV series. They might then click on a link added or highlighted by the Engagement Predictor to a biography of the actress, where they might find existing links (or links added or highlighted by the Engagement Predictor) to other TV shows that now pique their interest.”; [pars 36-46] “augmentation of the arbitrary document 100 or other content being consumed by the user includes, but is not limited to highlighting one or more nuggets in the document, inserting one or more hyperlinks into document, importing content (e.g., related material, ads, etc.) and then displaying that imported content either in the document or in conjunction with the document, etc.”); and 

automatically applying each … suggested formatting change to modify the user content ([figs 1-2, 6]; [pars 7-18] “For example, the user might consume content about an actress and her recent and successful TV series. They might then click on a link added or highlighted by the Engagement Predictor to a biography of the actress, where they might find existing links (or links added or highlighted by the Engagement Predictor) to other TV shows that now pique their interest.”; [pars 132-144] “Simple examples include automatically identifying interesting nuggets in an arbitrary document (i.e., a “source document'), and then highlighting those nuggets, augmenting those nuggets with new or additional links to one or more destination documents, or using those nuggets as the basis to import, retrieve, or provide links to additional interesting content and/or advertisements.”).

Fedorovskaya further teaches 
selecting, via the user interface ([fig 10]; [pars 134-143] “Another application of the interest level determination method is depicted in FIG. 11, which shows a flow chart of an exemplary method for modifying one or more image elements in an initial digital image 830 to provide a modified digital image having an increased interest level to person of interest 301. … A modify image elements to increase interest level step 835 is used to modify one or more image elements in the initial digital image 830 to provide modified digital image 840 that has an increased interest level to the person of interest 301, relative to the initial digital image 830, as characterized by the interest level function 630. … the display modified digital image step 845 displays the modified digital image 840 on a soft-copy display”; [pars 126-132] “the select candidate digital image(s) step 810 can provide a user interface that can be used to present the candidate digital images having the highest determined interest levels to the person of interest 301 (e.g., on a soft copy display). The user interface can then include user controls to enable the person of interest 301 to select a subset of the presented images, or to accept or reject a proposed set of selected digital image(s) 815.”).

The combination of Gamon, Fedorovskaya, Mahmud is combinable with Fedorovskaya for the same rationale as set forth above with respect to claim 1.

However, Gamon, Fedorovskaya and Mahmud do not explicitly teach
each selected suggested formatting change to modify the user content.

Cragun teaches 
each selected suggested formatting change to modify the user content ([figs 4-8]; [pars 45-50] “In the specific example of FIG. 8, we assume that the opinions table 820, summaries table 822, conclusions table 824, and counterpoints table 826 are all pre-defined user preferences. These could be pre-defined, for example, in a word processor or web browser application that displays text to a user. We also assume that the user preferences allow adding new lists by clicking on the GO! button 830 for creating a new list. In FIG. 8, we assume that a user has created three new tables that contain lists that were not pre-defined, namely the key points table 840, the hypothesis table 842, and the strong emphasis table 844. These tables have the same format as the pre-defined tables, with check boxes to select or deselect defined words/phrases, and an <Add New> link to add a new entry to each table.”; “all pre-defined user preferences” with “select or deselect defined words/phrases” reads on “selected suggested formatting change” since the pre-defined options are suggested formatting changes by the system and user-selectable.).

Gamon, Fedorovskaya, Mahmud and Cragun are all in the same field of endeavor of processing input signal with the content management system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content management system of Gamon, Fedorovskaya and Mahmud with the selected suggested formatting changes of Cragun. Doing so would lead to enabling the user to select or deselect the formatting changes suggested by the system based on the user preferences (Cragun, pars 45-50).

In the alternative, Fedorovskaya can also be interpreted to teach the limitation:
each selected suggested formatting change to modify the user content ([fig 10]; [pars 134-143] “Another application of the interest level determination method is depicted in FIG. 11, which shows a flow chart of an exemplary method for modifying one or more image elements in an initial digital image 830 to provide a modified digital image having an increased interest level to person of interest 301. … A modify image elements to increase interest level step 835 is used to modify one or more image elements in the initial digital image 830 to provide modified digital image 840 that has an increased interest level to the person of interest 301, relative to the initial digital image 830, as characterized by the interest level function 630. … the display modified digital image step 845 displays the modified digital image 840 on a soft-copy display”; [pars 150-159] “The select candidate digital image(s) step 810 (FIG. 10) can then provide a selected digital image 815 (FIG. 10) corresponding to the advertisement that will have a greater level of interest to the person 970. The display selected digital image(s) step 820 (FIG. 10), can then display the selected digital image 815 on the image display 955 for viewing by the person 970.”; [pars 126-132] “the select candidate digital image(s) step 810 can provide a user interface that can be used to present the candidate digital images having the highest determined interest levels to the person of interest 301 (e.g., on a soft copy display). The user interface can then include user controls to enable the person of interest 301 to select a subset of the presented images, or to accept or reject a proposed set of selected digital image(s) 815.”).

The combination of Gamon, Fedorovskaya, Mahmud is combinable with Fedorovskaya for the same rationale as set forth above with respect to claim 1.


Regarding claim 18, 
Gamon, Fedorovskaya, Mahmud and Cragun teach claim 17.

Gamon further teaches
rendering and presenting a representation of the modified user content via the user interface ([figs 1-2, 6]; [pars 7-18] “For example, the user might consume content about an actress and her recent and successful TV series. They might then click on a link added or highlighted by the Engagement Predictor to a biography of the actress, where they might find existing links (or links added or highlighted by the Engagement Predictor) to other TV shows that now pique their interest.”; [pars 132-144] “Simple examples include automatically identifying interesting nuggets in an arbitrary document (i.e., a “source document'), and then highlighting those nuggets, augmenting those nuggets with new or additional links to one or more destination documents, or using those nuggets as the basis to import, retrieve, or provide links to additional interesting content and/or advertisements.”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2129                                                                                                                                                                                                        



/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129